Citation Nr: 1538181	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-21 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in St. Paul, Minnesota


THE ISSUE

Whether the appellant's income and net worth for the years 2007 to the present is excessive for VA purposes for entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active service from July 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from letter decisions of the Department of Veterans Affairs (VA) Pension Management Center, in St. Paul, Minnesota.  

The appeal is REMANDED to the Pension Management Center via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required. 


REMAND

After issuance of the statement of the case and prior to certification of the appeal to the Board, the AOJ received verification of unemployment benefits paid to the Veteran in 2007 and Social Security Administration benefits paid to the Veteran in 2012 and 2013.  This evidence was not considered by the AOJ, although it is relevant to the amount of pension he would be entitled to during the appeal period.  Cf. 38 C.F.R. § 19.31(b)(1) (2015) (requiring the AOJ to issue a supplemental statement of the case if it receives relevant evidence after a statement of the case, but before certification to the Board).  The amounts of SSA benefits for the period since 2013 have not been verified.

Accordingly, the case is REMANDED to the AMC for the following development:

1.  Obtain verification of SSA benefits paid or payable to the Veteran since 2013.

2.  Readjudicate the amounts of pension benefits the Veteran is entitled to for the anualization periods beginning in 2007. 

3.  If any benefit sough on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

